DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group II, claims 7-9, ginseng and beta-carotene in the reply filed on 1/25/2021 is acknowledged.


Thus, claims 1-6 are withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction requirement is hereby made FINAL.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 1631268 and as evidenced by “Harvard Health Publishing”. 

CN teaches a health caring drink comprising American ginseng and fresh carrot (beta carotene), see entire reference. The drink is a health care drink, is a health care product (pharmaceutical) and is a drink (food). “Harvard Health Publishing” teaches that both men and women need testosterone for normal functioning thus both men and women are in need of promoting secretion of testosterone. Thus, anyone is in need of promoting secretion of testosterone. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1631268 and as evidenced by “Harvard Health Publishing”. 

CN teaches a health caring drink comprising American ginseng and fresh carrot (beta carotene), see entire reference. The drink is a health care drink, is a health care product (pharmaceutical) and is a drink (food). “Harvard Health Publishing” teaches that both men and women need testosterone for normal functioning thus both men and women are in need of promoting secretion of testosterone. Thus, anyone is in need of promoting secretion of testosterone. 

In the event it is seen that the drink of CN is not used to promote secretion of testosterone (which is not being admitted) then it would have been obvious to use the drink of ginseng and carrot to promote the secretion of testosterone in men and women since “Harvard Health Publishing” makes it clear that both men and women are in need of proper tesosterone levels for normal functioning. Thus, one of ordinary skill in the art would want to promte secretion of testosterone for normal functioning in both men and women which includes everyone.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER

Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655